DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Oleinik on 5/19/2022.

The application has been amended as follows: 
Claim 30 has been replaced as following:
30. (Currently amended) A non-transitory computer-readable medium storing computer executable code in a user equipment (UE), comprising code when executes by processor, configured to:
receive control information carried in at least one repetition of a plurality of repetitions of a physical downlink control channel (PDCCH) repeated over at least one monitoring occasion of at least one search space; and
communicate on a data channel in a slot offset from a reference slot on the PDCCH that is indexed to one of the plurality of repetitions,

wherein the reference slot is indexed to one of the plurality of repetitions that is later in time than each other repetition of the plurality of repetitions of the PDCCH.
Allowable Subject Matter
Claims 1-4, 6-7, 9-16, 18-19, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
As claims 1, 13, 25 and 30, None of these references in the record, taken alone or in any reasonable combination, teach a method and device comprising the reference slot is indexed to one of the plurality of repetitions that is later in time than each other repetition of the plurality of repetitions of the PDCCH, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414